January 7, 2014




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                           ERIC CLAYTON HARPER, Appellant

NO. 14-13-00700-CR                          V.

                             THE STATE OF TEXAS, Appellee
                           ________________________________

      This cause was heard on appellant’s request to withdraw his notice of appeal. Having
considered the request, the Court orders the appeal DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.